Citation Nr: 9911435	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-23 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey

THE ISSUES

1.  Entitlement to service connection for chronic joint 
disability of the hands and fingers, as a manifestation of an 
undiagnosed illness.

2.  Entitlement to service connection for chronic joint 
disability of the feet, as a manifestation of an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1987 to 
August 1991.

By a May 1996 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, denied service connection for pain and 
stiffness of fingers, hands, and feet, as manifestations of 
an undiagnosed illness.  The veteran subsequently perfected 
his appeal in this regard. 

By a January 1998 rating decision, the RO, in pertinent part, 
denied service connection for pain and stiffness of the hips, 
shoulders and "every joint in body," as manifestations of 
an undiagnosed illness.  

On October 20, 1998, a hearing was held in Newark, New 
Jersey, before Iris S. Sherman, who is a member of the Board 
of Veterans' Appeals (Board) rendering the final 
determination in the veteran's claims and who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102 (West Supp. 1998).  

At this hearing, the veteran filed a notice of disagreement 
concerning the issues referenced in the January 1998 rating 
decision.  To avoid confusion and unnecessary redundancy, the 
Board has redesignated the issues referenced on the January 
1998 rating decision into one issue: "Entitlement to service 
connection for chronic disability of joints other than those 
of the hands, fingers and feet, as a manifestation of an 
undiagnosed illness."  This issue, along with the first two 
referenced on the title page, is discussed in the Remand 
section below.


REMAND

As noted above, the veteran submitted a notice of 
disagreement in October 1998 concerning the issue of denial 
of service connection for chronic disability in joints, other 
than those of the hands, fingers, and feet, as a 
manifestation of an undiagnosed illness.  Therefore, the RO 
should issue a statement of the case on this issue and 
provide the veteran a reasonable opportunity to perfect his 
appeal. 

The veteran's DD Form 214 reflects that he had a total of 6 
months and 25 days of foreign service, and that he was 
awarded, in part, a Southwest Asia Service Medal.  However, 
the DD Form 214 does not provide the exact dates of the 
veteran's reported service in the Southwest Asia theater of 
operations, nor is this information found elsewhere in the 
claims file.  The RO should contact the National Personnel 
Records Center (NPRC) to confirm the dates and locations of 
the veteran's foreign service.

In August 1996, the RO issued a letter to the veteran 
advising, in part, that he could submit medical and 
nonmedical evidence indicating that he had an undiagnosed 
illness which began either during active service in the 
Southwest Asia theater of operations or within two years 
thereafter.  In April 1997, the VA published a new rule, 
effective retroactively to November 2, 1994, to expand the 
period within which disabilities resulting from undiagnosed 
illnesses suffered by Gulf War veterans must become manifest 
to a compensable degree in order for entitlement for 
compensation to be established.  The presumptive period was 
expanded to December 31, 2001.  62 Fed. Reg. 23,139 (April 
29, 1997).  

In June 1997, the RO wrote to the veteran, notifying him of 
this change in the regulations and advising him to contact 
the nearest VA regional office for information on how to file 
a new claim.  However, the letter did not detail the types of 
medical evidence (hospital reports, doctor's statements, 
etc.) and nonmedical evidence (reports of time lost from 
work, lay statements concerning changes in physical 
appearance and/or mental attitude, etc.) that he could submit 
in support of his existing claims.  To ensure due process, 
the RO should issue a new development letter to the veteran, 
again detailing the change in the presumptive period and 
advising him about the types of evidence he may submit in 
support of his existing claims for service connection. 
 
Pursuant to 38 C.F.R. § 3.317, a veteran shall receive 
compensation from VA where he or she exhibits objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, provided that the disability became manifest 
during military service in the Southwest Asia theater of 
operations or became manifest to a compensable degree through 
December 31, 2001, and where the disability in question 
cannot be attributed to any known clinical diagnosis.  The 
veteran underwent examinations for VA purposes in July 1993 
and in September 1997.  However, the examinations are 
inadequate to address the issues before the Board.  
Specifically, the examiners did not document whether there 
were objective medical indications of an undiagnosed illness.  
A new orthopedic examination, as detailed below, is therefore 
necessary.

The most recent treatment records concerning the veteran were 
associated with the claims file in August 1997.  To ensure 
that the veteran's claims will receive a fully informed 
evaluation, clinical data relating to the veteran obtained 
since August 1997 should also be acquired and reviewed.  The 
claims file indicates that the veteran has served in the 
Reserves since his discharge from active duty.  After 
confirming the veteran's current Reserve status, the RO 
should also obtain any medical records from the veteran's 
Reserve unit which have not already been associated with the 
claims file.  

Under the circumstances described above, the case is REMANDED 
for the following actions:

1.  The RO should issue a Statement of 
the Case concerning the issue of service 
connection for chronic disability of 
joints other than those of the hands, 
fingers, and feet, as a manifestation of 
an undiagnosed illness, and the veteran 
should be given a reasonable opportunity 
to perfect his appeal.  All appropriate 
development of this Gulf War claim should 
also be conducted, assuming the veteran 
perfects his appeal.  

2.  With any needed assistance from the 
veteran, the RO should contact the NPRC 
or any other necessary sources to 
officially confirm all dates and 
locations of the veteran's foreign 
service.

3.  The RO should issue the veteran a new 
development letter, in accordance with 
VBA Circular 20-92-29 (Revised July 2, 
1997).  Specifically, the veteran should 
again be asked to submit postservice 
medical and nonmedical indications of the 
presence of joint pain and stiffness that 
can be independently observed or 
verified.  Such nonmedical evidence 
includes but is not limited to events as 
time lost from work, evidence that a 
veteran has sought medical treatment for 
his symptoms, and evidence affirming 
changes in the veteran's appearance, 
physical abilities and mental or 
emotional attitude.  
A copy of this letter, which should be 
forwarded to the veteran's last known 
address, should be associated with the 
claims file.  The RO should attempt to 
verify, to the extent feasible, 
nonmedical evidence submitted by the 
veteran, such as time lost from work due 
to undiagnosed illness. 

4.  The RO should also confirm with the 
veteran that he entered the Reserves 
following his discharge from active duty.  
If the veteran was in the Reserves, he 
should provide the full name and address 
of the Reserve unit with which he was 
affiliated, and the RO should thereafter 
request from this unit copies of those 
medical records pertaining to the veteran 
which have not already been associated 
with the claims file.  Once obtained, all 
such records should be permanently 
associated with the claims file.  

5.  The RO should also specifically 
request the names and addresses of all 
medical care providers, if any, who have 
treated the veteran since August 1997 for 
chronic joint disability, not 
attributable to a known diagnostic 
entity.  After securing the necessary 
releases, the RO should obtain these 
records and permanently associate them 
with the claims file.  These should 
include any such records, aside from 
those already associated with the claims 
file, from a "Dr. Rametta" in Ringwood, 
New Jersey (as referenced by the veteran 
during his Board hearing).

6.  Any pertinent VA medical records 
documenting treatment of the veteran 
since August 1997 which have not already 
been associated with the claims file, 
should be obtained and made of record.  
These should include any such records 
from the Castle Point VAMC. 

7.  Following completion of the above 
development, the veteran should be 
afforded a special VA orthopedic 
examination.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  

(a)  The examiner should note and 
detail the veteran's reported 
symptoms relevant to his joints.  
Each joint should be discussed 
separately.
 
(b)  The examiner should obtain a 
history from the veteran as to any 
"non-medical" indicators of 
disability which are verifiable, 
including, but not limited to, time 
lost from work since the veteran's 
discharge from active duty due to 
the complained symptoms.  The 
examiner should also determine if 
there are any objective medical 
indications that the veteran is 
suffering from chronic joint 
disability.  Again, each joint 
should be discussed separately.
  
(c)  With regard to each joint 
demonstrating objective indications 
of chronic disability, the examiner 
should indicate whether by history, 
physical examination or laboratory 
tests, each joint illness may be 
attributed to a known clinical 
diagnosis or an unknown clinical 
diagnosis.  

(d)  With regard to each joint 
demonstrating objective indications 
of chronic illness not attributable 
to a known diagnostic entity, the 
examiner should note, using sound 
medical reasoning and considering 
all evidence of record, whether the 
evidence establishes that (1) the 
illness is not related to service in 
the Southwest Asia Theater of 
operations during the Persian Gulf 
War; (2) whether the illness was 
caused by a supervening condition or 
event that occurred between the 
veteran's most recent departure from 
active duty in the Southeast Asia 
theater of operations during the 
Persian Gulf War and the onset of 
the illness; or (3) whether the 
illness is the result of the 
veteran's abuse of alcohol and/or 
drugs.  

(d)  All opinions expressed should 
be supported by reference to 
pertinent evidence.  If the examiner 
disagrees with any opinions which 
contradict his or hers, including 
those of the VA examiners who 
examined the veteran in July 1993 
and September 1997, the reasons for 
the disagreement should be set forth 
in detail.  Attention is directed to 
the VA outpatient treatment record 
of March 1993 wherein the examiner 
found mild swelling of the veteran's 
right hand.  If any additional 
specialist examinations are needed 
to answer the questions posed, they 
should be ordered.

8.  Upon receipt of the examination 
report, the RO should review it to ensure 
that it is adequate for rating purposes.  
If the examination is inadequate for any 
reason, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered.

9.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claims.  If any action taken 
remains adverse to the veteran, he and 
his representative (if any) should be 
furnished a supplemental statement of the 
case (SSOC) concerning all evidence added 
to the record since the last supplemental 
statement of the case.  The SSOC should 
consider the revised regulations under 
38 C.F.R. § 3.317.  The veteran and his 
representative (if any) should be given 
an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this remand is to obtain additional 
records and medical information, as well as ensure due 
process.  No inference should be drawn regarding the final 
disposition of the veteran's claims as a result of this 
action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

